Citation Nr: 0100628	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran had active service from June 1977 to September 
1977.



The current appeal arose from a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for a right knee injury.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge in June 2000, a transcript of which has 
been associated with the claims file.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in August 2000 for further development and 
adjudicative action.

In September 2000 the RO affirmed the denial of entitlement 
to service connection for a chronic acquired disorder of the 
right knee.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The service medical records show the veteran was examined on 
two occasions in service for possible stress syndrome of the 
right knee.  He was placed on a physical profile.



The VA medical documentation dated in 1997 obtained and 
associated with the claims file on previous remand of the 
case to the RO shows the veteran reported a 20 year history 
of right knee symptomatology including buckling.  He 
underwent arthroscopy and was diagnosed with Grade II-III 
chondromalacia of the right patella.

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Public Law No. 106-398 
(to be codified at 38 U.S.C.A. § 5107(a); see also H.R. 4864, 
Veterans Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103A).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefit sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand there does exist the 
possibility that such assistance will aid in the 
establishment of entitlement to service connection for a 
chronic acquired disorder of the right knee.  A VA 
examination of the veteran with a review of the record and an 
opinion from the VA examiner as to the etiology of any right 
knee disorder(s) present would materially assist in the 
adjudication of the appeal.

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under Public Law 
No. 106-398 (to be codified at 38 U.S.C.A. § 5107(a)); 
38 C.F.R. § 3.103(a) (West 1991), a final decision is being 
deferred pending a remand of the case to the RO for the 
following development:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to his 
treatment for right knee symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any right 
knee disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies must be conducted.


The examiner must be requested to express 
an opinion as to whether any right knee 
disorder(s) found on examination is(are) 
related to right knee symptomatology as 
reported in the service medical records 
on file.  

If any current right knee disorder(s) 
found on examination is(are) not related 
to service, the examiner must so state.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic acquired 
disorder of the right knee with 
application of Public Law No: 106-398 (to 
be codified at 38 U.S.C.A. § 5107(a).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his appeal.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


